Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 3, 4, 5, 8, 9, 11, 12, 14, 15, 16, 19, 20 are considered allowable over the prior art, as the prior art does not explicitly teach an elevator communication system, comprising: at least one ethernet bus segment; a controller  communicatively connected to the at least one ethernet bus segment; and a plurality of elevator system nodes communicatively connected to the at least one ethernet bus segment, wherein the controller is configured to determine a fault situation in the elevator communication system and cause reduction of the data communication via the at least one ethernet bus segment based on the fault situation, and wherein the reduction comprises reducing the amount of ethernet frames communicated via the at least one ethernet bus segment.
Claims 6 and 17 are considered allowable over the prior art, as the prior art does not explicitly teach an elevator communication system, comprising: at least one ethernet bus segment; a controller communicatively connected to the at least one ethernet bus segment; and  a plurality of elevator system nodes communicatively connected to the at least one ethernet bus segment, wherein the controller is configured to determine a fault situation in the elevator communication system and cause reduction of the data communication via the at least one ethernet bus segment based on the fault situation, wherein the controller is configured to operate an elevator car with a limited speed in response to the determination, or wherein the controller is configured to operate an elevator car in a limited area in an elevator shaft in response to the determination.


Claim 10 is considered allowable over the prior art, as the prior art does not explicitly teach an elevator communication system, comprising: at least one ethernet bus segment; a controller communicatively connected to the at least one ethernet bus segment; and a plurality of elevator system nodes communicatively connected to the at least one ethernet bus segment, wherein the controller is configured to determine a fault situation in the elevator communication system and cause reduction of the data communication via the at least one ethernet bus segment based on the fault situation, and wherein the at least one ethernet bus segment comprises at least one point-to-point ethernet segment.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837